          Case 2:21-cv-00177-SRB Document 23 Filed 04/27/21 Page 1 of 2



 1   J. Henk Taylor, A.Z. Bar #016321
     RYAN RAPP UNDERWOOD & PACHECO, P.L.C.
 2   3200 N. Central Avenue, Suite 2250, Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 3   Facsimile: (602) 265-1495
     htaylor@rrulaw.com
 4
     Aaron S. Ament, D.C. Bar #1602164 (pro hac vice forthcoming)
 5   Daniel A. Zibel, D.C. Bar #491377 (pro hac vice forthcoming)
     Maya H. Weinstein*, N.C. Bar #56621 (pro hac vice forthcoming)
 6   NATIONAL STUDENT LEGAL DEFENSE NETWORK
     1015 15th Street NW, Suite 600, Washington, D.C. 20005
 7   (202) 734-7495
     aaron@defendstudents.org
 8   dan@defendstudents.org
     maya@defendstudents.org
 9
     Brian Galle, N.Y. Bar #419154 (pro hac vice forthcoming)
10   Georgetown University Law Center
     600 New Jersey Avenue NW, Washington, D.C. 20001
11   (202) 662-4039
     brian.galle@georgetown.edu
12
     Attorneys for Proposed Intervenor-Defendant Student Defense
13   *Admitted to practice law only in North Carolina; Supervised by organizational
     principals while D.C. Bar application is pending.
14

15                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
16
     Grand Canyon University,                          No.: 2:21-cv-00177
17
                    Plaintiff,
18
     v.
19
     Miguel Cardona, in his Official Capacity as        CERTIFICATE OF SERVICE
20   Secretary of the United States Department
     of Education, and the United States
21   Department of Education.
22                  Defendants,
23                  and
24   National Student Legal Defense Network,
25                  Applicant to Intervene.



                                                   1
       Case 2:21-cv-00177-SRB Document 23 Filed 04/27/21 Page 2 of 2



 1          I, Henk Taylor, do hereby certify that true and correct copies of the following
 2   documents:
 3
            MOTION OF NATIONAL STUDENT LEGAL DEFENSE NETWORK TO
 4              INTERVENE AS DEFENDANT (Dkt. 19); and

 5          INTERVENOR-DEFENDANT’S ANSWER (Lodged) (Dkt. 20)
 6   were sent via email on April 22, 2021, and U.S. mail on April 23, 2021, to the following:

 7   Kevin E. O’Malley
     Hannah H. Porter
 8   Gallagher & Kennedy
     2575 E. Camelback Road, Suite 100
 9
     Phoenix, Arizona 85016
10   Kevin.omalley@gknet.com
     Hannah.porter@gknet.com
11
     Steven M. Gombos
12   David A. Obuchowicz
     Gombos Leyton, PC
13   11350 Random Hills Road #400
     Fairfax, Virginia 22030
14   sgombos@glpclaw.com
     dobuchowicz@glpclaw.com
15
     Counsel for Plaintiff
16
     James Bickford
17   U.S. Department of Justice
     1100 L Street NW, Room 12304
18
     Washington, D.C. 20005
19   James.bickford@usdoj.gov

20   Counsel for Defendants

21   DATED this 27th day of April, 2021.

22                                             By     /s/ Henk Taylor
                                                      Henk Taylor
23

24

25



                                                  2
